438 So. 2d 984 (1983)
Rafael LOPEZ, Appellant,
v.
Addys LOPEZ, Appellee.
Nos. 83-70, 83-640.
District Court of Appeal of Florida, Third District.
October 11, 1983.
Reasbeck, Fegers, Hess & Weinstein and Louis J. Weinstein, Hollywood, for appellant.
Richard E. Doherty, Miami, for appellee.
Before BARKDULL, NESBITT and JORGENSON, JJ.
PER CURIAM.
The appellant husband seeks review of a final judgment of dissolution of marriage contending first, that the trial court erred in awarding the wife of a nineteen-year marriage his one-half interest in the equity in the home of the parties as lumpsum alimony, this being the only substantial asset of the parties. Although we might not have made such an award if we were making the initial determination, we cannot say on this record that the trial court erred in this particular. Canakaris v. Canakaris, 382 So. 2d 1197 (Fla. 1980); Brown v. Brown, 424 So. 2d 845 (Fla. 4th DCA 1982); Cowan *985 v. Cowan, 389 So. 2d 1187 (Fla. 5th DCA 1980).
The husband also questions the appropriateness of an order requiring him to pay $3,000 as attorney's fees. We think this point is well taken and do hereby reverse this award. Poppe v. Poppe, 412 So. 2d 38 (Fla. 3d DCA 1982); Golden v. Golden, 410 So. 2d 945 (Fla. 3d DCA 1982); Bullard v. Bullard, 380 So. 2d 1090 (Fla. 3d DCA 1980).
Affirmed in part, reversed in part.